Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/096,722 filed on November 12, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Applicant filed an amendment on July 8, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on March 8, 2022. Applicant filed for extension of time under the provisions of 37 CFR 1.136(a) to extend the period of time for reply and paid the fee for a one-month extension pursuant to 37 CFR 1.17(a)(1).
Applicant has amended claims 12-13 and 17, has canceled claims 14 and 17-18, and had added new claims 23-24.
Claims 1-13, 15-16 and 19-24 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on July 8, 2022 have been fully considered but they are not persuasive with respect to rejection of claim 1.
On p. 8 of the Applicant's Arguments/Remarks, with respect to rejection of independent claim 1, under 35 U.S.C. 103 as being unpatentable over Waco et al., US 2018/0178648 A1 (Waco) in view of Friend, US 2014/0188333 A1 (Friend), Applicant argues that:
“the slidable mounting assembly 30 of Waco is not a display integrated into the cab door. Instead, as described in the cited paragraph [0016], Waco discloses that "[t]he slidable mounting assembly 30 may be configured to receive and enable the movement of one or more monitors and/or other visual and/or control devices.” (emphasis by the Applicant.)
The Examiner respectfully disagrees and notes that the slidable mounting assembly of Waco that is capable of enabling one or more monitors and/or other visual and control device” (emphasis by the Examiner), has at least a display integrated onto it such that the mounting assembly includes at least a display. As explicitly disclosed in par. 13 of Waco, mounting assembly includes control devices as monitors having touch screen controls and/or buttons [see Waco, par. 13]. So, even if the word “monitor,” in the context of Waco, is misinterpreted to mean something else other than display, par. 13 of Waco provides clarification. Furthermore, according to par. 16 of Waco “the slidable mounting assembly 30 may be mounted to the sides, interior walls, door frame, …” 
Applicant is respectfully reminded that a prior art must be considered in its entirety (i.e., as a whole) and not just pars. and FIGS. cited. According to MPEP 2141.02(VI):
“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).”
The Examiner maintains his rejection as noted in the Office action that appears below.	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Waco et al., US 2018/0178648 A1 (Waco) in view of Friend, US 2014/0188333 A1 (Friend).
With respect to claim 1, Waco discloses a power machine [FIG. 1] comprising: a cab [par. 13 – ref. to cabin] having a cab frame [abstract, FIG. 1, par. 3] with an aperture formed on a front side of the cab to allow ingress into or egress from an operating station in the cab [FIG. 1 – the opening of Waco is on the side of the cabin that allows easier ingress into and egress from the cabin]; a cab door [FIG. 1, par. 16] coupled to the cab and being positionable between a closed position, in which the cab door covers at least a substantial portion of the aperture to prevent ingress and egress and an open position, in which the cab door is positioned to allow ingress and egress; a controller [par. 16]; and a display [par. 14 – Waco discloses display and control device mounted on a slidable mounting assembly thereby providing flexibility on positioning the display and controller inside the cabin] integrated into the cab door [par. 16: “the slidable mounting assembly 30 may be mounted to the sides, interior walls, door frames, and/or window frames of the work vehicle”] and in electrical digital communication with the controller [par. 14], the display having display material configured to allow at least partial visibility through the display material of a work area outside of the cab, the display further configured to display operational information to an operator of the power machine under control of the controller. While Waco discloses a display and a controller in communication with the display, Waco does not explicitly disclose the functionality of display. However, Friend discloses a work equipment [FIG. 1, excavator 100, par. 16], comprising an operator cab [FIG. 1, operator station 130, par. 16], one or more clear or transparent windows [FIG. 1, par. 14], a display [abstract, par. 4], the display having display material configured to allow at least partial visibility through the display material of a work area outside of the cab, the display further configured to display operational information to an operator of the power machine under control of the controller [pars. 21-22, FIG. 1]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Waco with Friend with the motivation to devise a work equipment, such as a tractor, grader, excavator and the like, equipped with a display and controller to enable the operator to view the worksite even when the worksite is obstructed from direct viewing [Friend: abstract].
With respect to claim 2, Waco, in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the machine comprises an electrical cable including a plurality of conductors in communication with the controller and the display integrated into the cab door, wherein the electrical cable is capable of moving to maintain communication between the controller and the display when the cab door moves between the open and closed positions [par. 14 – ref. to “openings that can be used as wireways that receive and direct wires from the monitors or other devices into a space within the surrounding structure”].
With respect to claim 3, Waco, in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the cab door is coupled to the cab by hinges such that the cab door is pivotable between the closed and open positions, and wherein the electrical cable extends between the cab door and the cab frame proximal to at least one of the hinges [FIG. 1 – see two hinges on the right hand side of the door of the operator’s station].
With respect to claim 4, Waco, in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the cab door is coupled to the cab by rigid linkages that define a path of the cab door between the closed and open positions, wherein in the open position the cab door is located above a seat of the operator station [FIG. 1 – see location of the operator’s seat inside the cabin which allows easy entry and exit of the operator into and out of the cabin].
With respect to claim 5, Waco in view of Friend, disclose all the limitations of claim 1. Furthermore, Friend discloses wherein the display integrated into the cab door is configured to display augmented control information including being configured to display mapped obstacles or obstructions from a pre-defined position of an operator positioned in the operating station of the cab [abstract, pars. 4-5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Waco in view of Friend, disclose all the limitations of claim 1 and further discloses wherein the display is integrated into a concave portion of the door [par. 16 – see note under the above rejection of claim 1 wherein the slidable mounting assembly provides flexibility to be mounted on the concave portion of the door].
With respect to claim 11, Waco in view of Friend, disclose all the limitations of claim 1 and further discloses wherein a second display is integrated into a glass window on a side of the power machine [given that Waco discloses a display with flexibility to be positioned anywhere in the cabin, providing a second display does not constitute an inventive concept because it would have been obvious to a person of ordinary skill in the art].

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Waco in view of Friend, as applied to claim 1, and further in view of Kim, US 2016/0187989 A1 (Kim).
With respect to claim 6, Waco in view of Friend, disclose all the limitations of claim 1. But Waco and Friend, alone or in combination, do not explicitly disclose the display comprising a layer of input sensing material positioned in alignment with the display capable of sensing an operator's intention of selecting a portion of the display and in response to sensing an operator touching the material providing coordinates related to the display to the controller. However, Kim discloses a display comprising a layer of input sensing material positioned in alignment with the display capable of sensing an operator's intention of selecting a portion of the display and in response to sensing an operator touching the material providing coordinates related to the display to the controller [par. 98]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Waco and Friend with Kim with the motivation to devise a touch-sensitive display to sense a user’s input into a select area of the display and provide the real-world coordinates of the object pointed to on the display [Kim: par. 98].
With respect to claim 7, Waco in view of Friend and further in view of Kim, disclose all the limitations of claim 6. Furthermore, Kim discloses wherein the display and controller are configured to allow the operator, by the input through the layer of input sensing material, to select areas on the door where operational information or user inputs are displayed [par. 98 – claim 7 claims the same invention as claim 6 except that in the instant case, the real-word object is the door as opposed to an area outside the work machine]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine the above-mentioned references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 8, Waco in view of Friend and further in view of Kim, disclose all the limitations of claim 6. Furthermore, Kim discloses wherein the input sensing material is capable of sensing an operator touching the input sensing material [abstract, pars. 8-10]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine the above-mentioned references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 9, Waco in view of Friend and further in view of Kim, disclose all the limitations of claim 6. Furthermore, Kim discloses wherein the input sensing material can sense an operator or an object manipulated by an operator in close proximity to the input sensing material [pars. 21, 23]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine the above-mentioned references with the same motivation as noted in the above rejection of claim 6.

Allowable Subject Matter
Claims 12-16 and 19-24 are allowed over prior art of record.
A statement of reasons for the indication of allowable subject matter was indicated in the previous Office action and Applicant amended independent claims 1, 19 and 23 to include allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Hermann, US 2021/0031628 A1, discloses human machine interface with light sensing.
Agnew et al., US 2020/0269695 A1, discloses power machine used as a work vehicle.
Jeong et al., US 2019/0310737 A1, discloses electronic device.
Dehnert et al., US 2019/0135091 A1, discloses cab for power machine.
Theodosiou, US 2018/0134252 A1, discloses system for controlling operation of a machine.
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485